DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-27, 32-33 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng (U.S. 2012/0126384) in view of Huang (U.S. 6429047).
Regarding claim 21, Meng discloses a package comprising: 
first lead frames (see labeled fig. 4) connected to a MOSFET chip 210D (fig. 4, ¶0018) mounted on a first lead frame pad (e.g. the lead frame pad portion for chip 210D in fig. 4);
second lead frames (see labelded fig. 4) connected to a control integrated circuit (IC) chip 210A (fig. 4, ¶0018) mounted on a second lead frame pad 220A (fig. 4) by bonding wires (fig. 4); and
wherein at least two MOSFET chips 210B and 210C (fig. 4, ¶0018) are individual mounted on each of a plurality of lead frame pads 220B and 220C (fig. 4) separated from each other (fig. 4).

    PNG
    media_image1.png
    547
    792
    media_image1.png
    Greyscale


Meng does not disclose an adhesive is attached to an upper surface of each of the second lead frames in an orthogonal relationship at contact between a lengthwise direction of the adhesive and a lengthwise direction of the second lead frames.
However, Huang discloses a package comprising: an adhesive 32 (fig. 2) is attached to an upper surface of each of the second lead frames 301 in an orthogonal relationship at contact between a lengthwise direction of the adhesive and a lengthwise direction of the second lead frames 301 (fig. 2).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Meng by having the adhesive is attached to an upper surface of each of the second lead frames in an orthogonal relationship at contact between a lengthwise direction of the adhesive and a lengthwise direction of the second lead frames, as taught by Huang, for enhancing the structural strength of the semiconductor module.

Regarding claim 25, Meng discloses wherein a drain (i.e. a bottom surface) of the MOSFET chip 210B is connected to one of the first lead frames (see labeled fig. 4) that has a width greater than each of the lead frames (see labeled fig. 4) and lead frames 240 connected to a source of the MOSFET chip 210B and greater than each of the second lead frames (see labeled fig. 4) connected to the control IC chip 210A (fig. 4).
Regarding claim 26, Huang discloses wherein the adhesive comprises a heat tape 37 (fig. 3A, column 5, line 25+).  It is obvious to one of ordinary skill in the art at the time of the invention was made to form the adhesive 32 (fig. 2) comprises a heat tape.
Regarding claim 27, Meng discloses that wherein the upper surface of each of the first lead frames (see labeled fig. 4) faces the MOSFET chip 210C or 210D (fig. 4).
Regarding claim 32, Huang discloses that wherein the adhesive 32 surrounds three peripheral sides of the chip 34 (figs. 1-2).
Regarding claim 33, Meng discloses that wherein the MOSFET chip 210B, 210C or 210D (fig. 4) is disposed adjacent a peripheral side of the control IC chip 210A (fig. 4) excluding the adhesive.
Regarding claim 35, Huang discloses that wherein all the plurality of lead frames protrudes from the multichip packages (fig. 1-2).  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng (U.S. Pub. 2012/0126384) in view of Huang (U.S. 6429047; hereinafter Huang) as applied to claims 21-22, 25-27, 32-33, 35 above, and further in view of Son et al. (U.S. 2009/0115038; hereinafter Son).
As discussed in details above, Meng as modified by Huang substantially discloses all the limitations as claimed above except for the fixed frames connected to the MOSFET chip comprises a stepped portion that is partially bent.
However, Son discloses a device comprising: fixed frames (see labeled fig. 2E) connected to the MOSFET chip 31 (see labeled fig. 2E, ¶0032) comprises a stepped portion that is partially bent (see labeled fig. 2E).

    PNG
    media_image2.png
    470
    939
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Meng and Huang by having the fixed frames connected to the MOSFET chip comprises a stepped portion that is partially bent, as taught by Son, in order to allow the molding locating under the fixed frame for increasing the insulating property of the package.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng (U.S. 2012/0126384) in view of Huang (U.S. 6429047) as applied to claims 21-22, 25-27, 32-33, 35 above, and further in view of Fernando et al. (EP 2463904; hereinafter Fernando) (IDS filed on 9/21/2017).
As discussed in details above, Meng as modified by Huang substantially discloses all the limitations as claimed above except for the a plurality of other MOSFET chips, wherein the plurality of other MOSFET chips are aligned on a side of the control IC chip.
However, Fernando discloses a device comprising: a plurality of other MOSFET chips 140e-140f (fig. 1B), wherein the MOSFET chip 140d and the plurality of other MOSFET chips 140e-140f are aligned on a side of the IC chip 130 (fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Meng and Huang by having the a plurality of other MOSFET chips, wherein the MOSFET chip and the plurality of other MOSFET chips are aligned on a side of the IC chip, as taught by Fernando, in order to increase the device functionality for the package structure.

	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng (U.S. Pub. 2012/0126384) and Huang (U.S. 6429047; hereinafter Huang) as applied to claims 21-22, 25-27, 32-33, 35 above, and further in view of Kang (U.S. 2013/0049614).
Meng as modified by Huang substantially discloses all the limitations as claimed above except for the control 1C chip is an LED driver for a backlight in an LCD.
However, Kang discloses a device comprising: the control chip is an LED driver 400 for a backlight in an LCD (fig. 1, ¶0009 and 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Meng and Huang by having the LED driver for a backlight in an LCD, as taught by Kang, in order to provide the suitable display of the structure.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng (U.S. 2012/0126384) in view of Huang (U.S. 6429047) as applied to claims 21-22, 25-27, 32-33, 35 above, and further in view of Gupta et al. (U.S. 2007/0290364; hereinafter Gupta).
As discussed in details above, Meng as modified by Huang substantially discloses all the limitations as claimed above except for the adhesive is divided into at least two continuous portions orthogonal to each other.
However, Gupta discloses a device comprising: an adhesive 107 (figs. 1A-1B) and wherein the adhesive is divided into at least two continuous portions orthogonal to each other (figs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Meng and Huang by having the adhesive is divided into at least two continuous portions orthogonal to each other, as taught by Gupta, in order to assure in quality and reliability of the device structure.

Reasons for Allowance
Claims 8, 10-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of a multichip package including: second to fourth lead frame pads being symmetrically aligned on one side of the first lead frame pad, the control IC chip bonded onto the first lead frame pad, the first MOSFET chip bonded onto the second lead frame pad, and second and third MOSFET chips bonded onto the third and fourth lead frame pads, respectively; and first to fourth fixed frames formed integrally with the first to fourth lead frame pads, respectively, to support the first to fourth lead frame pads so that the first to fourth lead frame pads are placed on a package-forming substrate, wherein the control IC chip is supported by the first fixed frame, the first to third MOSFET chips are supported by the second to fourth fixed frames, respectively, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                       
Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 3/9/2021, with respect to the rejection(s) of claim(s) 21-22, 25-27, 32-33, 35 and 38 under Meng in view of Huang and further in view of Gupta have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new rejection is made in view of new labeled fig. 4 of Meng (U.S. 2012/0126384) for currently amended independent claim 21.  Please see the new rejection regarding new labeled fig. 4 of Meng above for currently amended independent claim 21.  
Claims 21-22, 25-27, 32-33 and 25 are rejected as being unpatentable over Meng (U.S. 2012/0126384) in view of Huang (U.S. 6429047).  
Claim 23 is rejected as being unpatentable over Meng (U.S. Pub. 2012/0126384) in view of Huang (U.S. 6429047; hereinafter Huang) and further in view of Son et al. (U.S. 2009/0115038; hereinafter Son).  

Claim 36 is rejected as being unpatentable over Meng (U.S. Pub. 2012/0126384) and Huang (U.S. 6429047; hereinafter Huang) and further in view of Kang (U.S. 2013/0049614).
Claim 38 is rejected as being unpatentable over Meng (U.S. 2012/0126384) in view of Huang (U.S. 6429047) and further in view of Gupta et al. (U.S. 2007/0290364; hereinafter Gupta).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894            

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/24/21